
	
		II
		112th CONGRESS
		1st Session
		S. 1180
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2011
			Mr. Johnson of South
			 Dakota (for himself, Mr.
			 Shelby, Mr. Kerry,
			 Mr. McCain, Mr.
			 Levin, Mr. Lieberman, and
			 Mr. Reed) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the President to confiscate and vest certain
		  property of the Government of Libya and to authorize the use of that property
		  to provide humanitarian relief to and for the benefit of the people of Libya,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Libyan Assets for Humanitarian Relief
			 Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)On February 26,
			 2011, the United Nations Security Council adopted Resolution 1970, which
			 imposed an asset freeze on Colonel Muammar Qaddafi and members of his
			 family.
			(2)On March 17,
			 2011, the United Nations Security Council adopted Resolution 1973, which
			 expanded the asset freeze to include the Central Bank of Libya, the Libyan
			 Investment Authority, the Libyan Foreign Bank, the Libyan Africa Investment
			 Portfolio, and the Libyan National Oil Corporation.
			(3)The United
			 Nations Security Council stated in Resolution 1973 that the assets frozen would
			 at a later stage, as soon as possible, be made available to and for the
			 benefit of the people of the Libyan Arab Jamahiriya.
			(4)On March 3, 2011,
			 the President of the United States stated that Muammar Qaddafi has lost
			 the legitimacy to lead, and he must leave.
			(5)On March 29,
			 2011, the Transitional National Council of the Libyan Republic issued A
			 Vision of a Democratic Libya, which stated that its goal is
			 building a free and democratic society and ensuring the supremacy of
			 international humanitarian law and human rights declarations, and that
			 [t]his can only be achieved through dialogue, tolerance, co-operation,
			 national cohesiveness and the active participation of all citizens. In
			 that statement, the Transitional National Council pledged itself, without
			 reservation, to the establishment of a constitutional civil and free
			 state that upholds intellectual and political pluralism and the
			 peaceful transfer of power and guarantees full citizenship rights to all
			 Libyans.
			(6)On April 7, 2011,
			 Ali Aujali, the Official Representative to the United States of the
			 Transitional National Council of the Libyan Republic, wrote to the United
			 States Secretary of the Treasury and requested immediate access to some
			 of the frozen Qaddafi regime funds to purchase needed humanitarian supplies and
			 to support critical services such as hospitals, water distribution and
			 sanitation.
			(7)On May 19, 2011,
			 the President of the United States, referring to the Transitional National
			 Council of the Libyan Republic, stated that the opposition has organized
			 a legitimate and credible interim council.
			3.Authorization of
			 confiscation of property of the Government of Libya
			(a)In
			 generalThe International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) is amended by adding at
			 the end the following:
				
					209.Authorization
				of confiscation of property of the Government of Libya
						(a)DefinitionsIn this section:
							(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on
				Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of
				the Senate; and
								(B)the Committee on
				Financial Services and the Committee on Foreign Affairs of the House of
				Representatives.
								(2)Executive
				agencyThe term executive agency has the meaning
				given that term in section 133 of title 41, United States Code.
							(3)Government of
				LibyaThe term Government of Libya—
								(A)means the
				Government of Libya on the date of the enactment of the
				Libyan Assets for Humanitarian Relief Act of
				2011, including any agency or instrumentality of that Government,
				any entity controlled by that Government, and the Central Bank of Libya;
				and
								(B)does not include
				a successor government of Libya.
								(4)Successor
				government of LibyaThe term successor government of
				Libya means a successor government to the Government of Libya (as
				defined in paragraph (3)) that is recognized as the legitimate governing
				authority of Libya by the Government of the United States.
							(b)Statement of
				policyIt is the policy of
				the United States to provide humanitarian relief to and for the benefit of the
				people of Libya and to support the aspirations of the people of Libya for
				democratic self-government.
						(c)Authorization
				of confiscation of property of the Government of Libya
							(1)In
				generalThe President—
								(A)may confiscate and vest, through
				instructions or licenses or in such other manner as the President determines
				appropriate, funds and other property of the Government of Libya that are
				subject to the jurisdiction of the United States in the amounts specified in
				subsection (f);
								(B)may liquidate or
				sell any of such property; and
								(C)shall deposit any
				funds confiscated and vested under subparagraph (A) and any funds resulting
				from the liquidation or sale of property under subparagraph (B) in the account
				established under subsection (d).
								(2)VestingAll
				right, title, and interest in funds and other property confiscated under
				paragraph (1) shall vest in the Government of the United States.
							(d)Establishment
				of account for confiscated property
							(1)In
				generalThe President shall establish a non-interest-bearing
				account to consist of the funds deposited into the account under subsection
				(c)(1)(C).
							(2)Use of
				fundsThe funds in the account established under paragraph (1)
				shall be available to be used only as specified in subsection (e)(1).
							(e)Use of
				confiscated property To provide humanitarian relief to the people of
				Libya
							(1)In
				generalSubject to paragraph (2), the President may transfer
				funds from the account established under subsection (d)—
								(A)to such executive
				agencies and, subject to paragraph (3), such other persons as the President
				determines appropriate, to be used only for costs related to providing
				humanitarian relief to and for the benefit of the people of Libya, consistent
				with the purposes of United Nations Security Council Resolutions 1970 (2011)
				and 1973 (2011); and
								(B)on and after the
				date on which a successor government of Libya is recognized by the Government
				of the United States, to the successor government of Libya.
								(2)Limitations on
				transfer of funds
								(A)Limitations on
				transfer to certain persons and organizationsNone of the funds
				transferred under this subsection may knowingly be provided to—
									(i)an organization
				designated as a foreign terrorist organization under section 219(a) of the
				Immigration and Nationality Act (8 U.S.C. 1189(a));
									(ii)a person that
				provides support for acts of international terrorism or for an organization
				described in clause (i);
									(iii)a person whose
				property or interests in property are blocked pursuant to this Act, unless the
				transfer is authorized by the Secretary of the Treasury; or
									(iv)a person the
				President determines is responsible for violations of internationally
				recognized human rights.
									(B)Prohibition on
				use of funds for military purposesNone of the funds transferred
				under this subsection may be used to purchase weapons or military equipment of
				either a lethal or nonlethal nature.
								(3)Certifications
				by certain personsThe President may not transfer funds to any
				person, other than an executive agency, under paragraph (1)(A) unless that
				person certifies to the President that the person—
								(A)will use such
				funds only for the costs described in paragraph (1)(A); and
								(B)will not—
									(i)transfer any of
				such funds to a person or organization described in paragraph (2)(A); or
									(ii)use any of such
				funds to purchase weapons or military equipment of either a lethal or nonlethal
				nature.
									(4)Terms and
				conditionsIf the President exercises the authority provided
				under this section, the President shall impose such additional terms and
				conditions as the President determines appropriate with respect to the transfer
				of funds under this subsection and with respect to the use of such
				funds.
							(5)Use by
				executive agenciesNotwithstanding any other provision of law,
				any funds transferred to an executive agency under this subsection—
								(A)shall remain available until
				expended;
								(B)shall be used only for the costs described
				in paragraph (1)(A);
								(C)may be distributed in such manner as the
				head of the executive agency determines appropriate to accomplish the purposes
				of this section, including through grants and contributions; and
								(D)may be transferred among executive
				agencies.
								(f)Initial and
				subsequent authorizations of confiscation of property
							(1)AuthorityThe
				authority of the President to confiscate and vest funds and other property
				under subsection (c) shall be limited as follows:
								(A)Initial
				limitationEffective on and after the date of the enactment of
				the Libyan Assets for Humanitarian Relief Act
				of 2011, the President may confiscate and vest not more than
				$4,000,000,000 under subsection (c).
								(B)Confiscation
				and vesting of additional amounts
									(i)In
				generalIf, at any one time after the date of the enactment of
				the Libyan Assets for Humanitarian Relief Act
				of 2011, the President submits to Congress the notification
				described in clause (ii), effective on and after the day after the end of the
				30-day period beginning on the date on which that notification is submitted,
				the President may confiscate and vest not more than an additional
				$4,000,000,000 under subsection (c) over the amount authorized to be
				confiscated and vested under subparagraph (A), unless a joint resolution of
				disapproval described in paragraph (2) is enacted within the 30-day period
				after the notification is submitted.
									(ii)Notification
				describedThe notification described in this clause is a
				notification—
										(I)that the
				President intends to confiscate and vest the additional amount specified in
				clause (i) to be used for the costs described in subsection (e)(1)(A);
				and
										(II)submitted with a
				report—
											(aa)describing the
				necessity of confiscating and vesting that additional amount; and
											(bb)detailing the
				plan of the President with respect to the use of that additional amount.
											(C)Emergency
				certification; confiscation and vesting to address emergency humanitarian
				needs
									(i)In
				generalIf, at any one time after the date of the enactment of
				the Libyan Assets for Humanitarian Relief Act
				of 2011, the President submits to Congress the certification
				described in clause (ii), effective on and after the date on which that
				certification is submitted, the President may confiscate and vest not more than
				an additional $2,000,000,000 under subsection (c) over the amounts otherwise
				authorized to be confiscated and vested under this paragraph.
									(ii)Certification
				describedThe certification described in this clause is a
				certification by the President that it is necessary to confiscate and vest the
				additional amount specified in clause (i) to address an emergency need for
				additional humanitarian assistance.
									(2)Joint
				resolution of disapproval
								(A)Joint
				resolution of disapprovalIn this paragraph, the term joint
				resolution of disapproval means only a joint resolution of the 2 Houses
				of Congress, the sole matter after the resolving clause of which is as follows:
				That Congress disapproves of the confiscation and vesting of the amount
				of funds or other property specified in section 209(f)(1)(B)(i) of the
				International Emergency Economic Powers Act..
								(B)Procedures for considering
				resolutions
									(i)IntroductionA
				joint resolution of disapproval—
										(I)may be introduced
				in the House of Representatives or the Senate during the 10-day period
				beginning on the date on which a notification described in paragraph (1)(B)(ii)
				is submitted;
										(II)in the House of
				Representatives, may be introduced by any Member of the House of
				Representatives;
										(III)in the Senate,
				may be introduced by any Member of the Senate; and
										(IV)may not be
				amended.
										(ii)Referral to
				committeesA joint resolution
				of disapproval introduced in the Senate shall be referred to the Committee on
				Banking, Housing, and Urban Affairs and a joint resolution of disapproval
				introduced in the House of Representatives shall be referred to the Committee
				on Foreign Affairs.
									(iii)Committee discharge and floor
				considerationThe provisions
				of subsections (c) through (f) of section 152 of the
				Trade Act of 1974 (19 U.S.C. 2192)
				(relating to committee discharge and floor consideration of certain resolutions
				in the House of Representatives and the Senate) apply to a resolution of
				disapproval under this paragraph to the same extent as such subsections apply
				to joint resolutions under such section 152, except that—
										(I)subsection (c)(1)
				of such section 152 shall be applied and administered by substituting 10
				days for 30 days; and
										(II)subsection
				(f)(1)(A)(i) of such section 152 shall be applied and administered by
				substituting Committee on Banking, Housing, and Urban Affairs
				for Committee on Finance.
										(C)Rules of House
				of Representatives and SenateThis paragraph is enacted by
				Congress—
									(i)as an exercise of
				the rulemaking power of the Senate and the House of Representatives,
				respectively, and as such is deemed a part of the rules of each House,
				respectively, but applicable only with respect to the procedure to be followed
				in that House in the case of a joint resolution, and it supersedes other rules
				only to the extent that it is inconsistent with such rules; and
									(ii)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same manner
				and to the same extent as in the case of any other rule of that House.
									(g)Recordkeeping
							(1)In
				generalThe President may, in
				exercising the authority provided under this section, require any person to
				keep a full record of—
								(A)any act or transaction carried out pursuant
				to any regulation, instruction, license, order, or direction issued under this
				section, either before, during, or after the completion of the act or
				transaction;
								(B)any property in which any foreign country
				or any national of a foreign country has or has had any interest; and
								(C)any other information the President
				determines necessary to carry out the provisions of this section.
								(2)Production of
				informationThe President may
				require any person—
								(A)to provide any information required to be
				kept by the person under paragraph (1) under oath and in the form of reports or
				any other form; and
								(B)to produce any books of account, records,
				contracts, letters, memoranda, or other papers in the custody or control of the
				person that relate to any information required to be kept under paragraph
				(1).
								(h)Reports on use
				of funds
							(1)In
				generalNot later than 90
				days after the President first confiscates and vests funds or other property
				under subsection (c), and every 90 days thereafter, the President shall submit
				to the appropriate congressional committees a report detailing, for the 90-day
				period preceding the submission of the report—
								(A)the amount of funds and other property
				confiscated and transferred under this section;
								(B)the executive
				agencies and other persons to which such funds were transferred;
								(C)the manner in
				which such funds were used; and
								(D)the amount
				remaining in the account established under subsection (d) at the end of the
				90-day period.
								(2)Special rule
				with respect to report relating to authorization of confiscation of additional
				amountsIf, after the date on which a report is required to be
				submitted by paragraph (1) and before the next such report is required to be
				submitted, the President submits to the appropriate congressional committees
				the report described in subsection (f)(1)(B)(ii)(II), the President—
								(A)shall include in
				the report described in subsection (f)(1)(B)(ii)(II) the information required
				to be included in the report required by paragraph (1) for the period
				that—
									(i)begins on the
				date on which the last report required by paragraph (1) was required to be
				submitted; and
									(ii)ends on the date
				on which the President submits the report described in subsection
				(f)(1)(B)(ii)(II); and
									(B)may include in
				the next report required by paragraph (1) only the information required by
				paragraph (1) for the period—
									(i)beginning on the
				date on which the report described in subsection (f)(1)(B)(ii)(II) is
				submitted; and
									(ii)ending on the
				date on which the report required by paragraph (1) is required to be
				submitted.
									(i)Government
				Accountability Office ReportNot later than 180 days after the date of
				the enactment of the Libyan Assets for
				Humanitarian Relief Act of 2011, and every 180 days thereafter,
				the Comptroller General of the United States shall submit to the appropriate
				congressional committees a report assessing the confiscation and vesting of
				funds and other property under subsection (c) and the use of funds under
				subsection (e).
						(j)PenaltiesThe penalties provided for in subsections
				(b) and (c) of section 206 shall apply to a person that violates, attempts to
				violate, conspires to violate, or causes a violation of this section or any
				regulation, instruction, license, order, or direction issued under this section
				to the same extent that such penalties apply to a person that commits an
				unlawful act described in section 206(a).
						(k)Judicial
				review
							(1)Safe
				harborA person that complies fully with a regulation,
				instruction, license, order, or direction issued under this section may not be
				held liable for a violation of this section.
							(2)Good faith
				complianceA person may not be held liable in any court for or
				with respect to any act or omission done in good faith in connection with the
				administration of, or pursuant to and in reliance on, this section, or any
				regulation, instruction, license, order, or direction issued under this
				section.
							(3)No legal
				process with respect to confiscated propertyAny funds or other
				property confiscated and vested under subsection (c), including any proceeds
				from the liquidation or sale of such property, shall be immune from any legal
				process or attachment.
							(4)Actions taken
				under this sectionNo action taken under this section, other than
				the imposition of penalties with respect to a person under subsection (j),
				shall be reviewable in any court in the United States.
							(5)Rule of
				constructionThis section does not create any right or benefit,
				substantive or procedural, that is enforceable at law or in equity by any party
				against the United States, any agency of the United States, any officer or
				employee of the United States, or any other person.
							(l)Termination
							(1)In
				generalExcept to the extent necessary to carry out the plan
				required by paragraph (2), the provisions of this section (other than
				subsections (a), (g), (j), (k), and (m)) shall terminate on the date described
				in paragraph (3).
							(2)Plan for
				distribution of remaining amountsOn the date described in
				paragraph (3), the President shall submit to the appropriate congressional
				committees a report describing the plan of the President for using any funds
				remaining of the amounts confiscated and vested under this section that—
								(A)describes how any
				of such funds that are obligated as of that date will be expended; and
								(B)provides for the
				distribution of any of such funds that are unobligated as of that date to a
				successor government of Libya.
								(3)Date
				describedThe date described in this paragraph is the date on
				which the national emergency declared by the President with respect to Libya
				pursuant to section 202 expires and is not continued by the President.
							(m)RegulationsThe President shall prescribe such
				regulations as may be necessary to carry out the provisions of this
				section.
						.
			(b)Clerical
			 amendmentSection 204 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1703) is amended—
				(1)in subsection
			 (b), by striking Whenever and inserting Except as
			 provided in subsection (e), whenever; and
				(2)by adding at the
			 end the following:
					
						(e)Reports
				relating to confiscation of assets of the Government of LibyaIf
				the President exercises the authority provided under section 209, the President
				shall submit reports in accordance with subsection (h) of that
				section.
						.
				
